

Exhibit 10.5


AMENDMENT NO. 3 TO THE
ENSCO
2005
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN




       THIS AMENDMENT No. 3 executed this 4th day of August, 2009, and effective
the first day of October, 2009, by Ensco International Incorporated, having its
principal office in Dallas, Texas (hereinafter referred to as the "Company").

WITNESSETH:

       WHEREAS, the Company adopted the ENSCO 2005 Non-Employee Director
Deferred Compensation Plan (the "2005 Plan"), effective January 1, 2005;

       WHEREAS, the Board of Directors of the Company (the "Board"), upon
recommendation of its Nominating, Governance and Compensation Committee (the
"Committee"), approved Amendment No. 1 to the 2005 Plan during a regular meeting
held on March 10, 2008;

       WHEREAS, the Board, upon recommendation of the Committee during its
meeting held on November 3-4, 2008, approved Amendment No. 2 to the 2005 Plan
during a regular meeting held on November 4, 2008;

       WHEREAS, the Company adopted Amendment No. 2 to the 2005 Plan in order to
facilitate compliance with the final Treasury regulations under section 409A of
the Internal Revenue Code of 1986, as amended;

       WHEREAS, the Board, upon recommendation of the Committee during its
meeting held on August 4, 2009, has approved this Amendment No. 3 to the 2005
Plan during a regular meeting held on August 4, 2009; and

       WHEREAS, the Company now desires to adopt this Amendment No. 3 to the
2005 Plan in order to amend Section 7.2 of the 2005 Plan, effective October 1,
2009, with respect to the limitation on the portion of a participant's account
that may be invested in the Company stock fund;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 3 to the 2005
Plan:

       Section 7.2 of the 2005 Plan is hereby amended to read as follows:

       7.2       Investments.  If a trust is established as provided for in
Section 7.1, earnings and/or losses of the trust attributable to amounts
credited to a Participant's Account shall increase or, if applicable, decrease
such Participant's Account for purposes of determining the Participant's
Benefits payable hereunder. The Committee may determine from time to time to
direct the investment manager appointed pursuant to any such trust to invest the
balance of a Participant's Account in accordance with the wishes and written
directions of that Participant from among the registered mutual funds and the
Company stock fund offered to the participants in the ENSCO Savings Plan from
time to time under the terms of the ENSCO Savings Plan. If the Committee
determines for any reason that a particular registered mutual fund available
under the ENSCO Savings Plan cannot be made available under the Plan, a
comparable fund will be substituted in its place.


 



--------------------------------------------------------------------------------



 



       Up to 100 percent of the balance of a Participant's Account attributable
to Deferred Retainer and Company Discretionary Contributions, if any, credited
to his Account on or before May 31, 2008 may be invested in the Company stock
fund. Effective June 1, 2008, a Participant may not direct that more than 50
percent of the balance of his Account attributable to Deferred Retainer and
Company Discretionary Contributions, if any, credited to his Account after May
31, 2008 may be invested in the Company stock fund. If the investment election
of any Participant in effect on June 1, 2008 provides for an election in excess
of 50 percent to the Company stock fund, that investment election shall be
automatically revised, effective June 1, 2008, with respect to the specific
election to the Company stock fund to provide for an election of 50 percent to
the Company stock fund and the percentage elected in excess of 50 percent shall
be deemed to be an election of that excess percentage to the particular T. Rowe
Price target date retirement fund offered to participants in the ENSCO Savings
Plan determined by the age of the Participant. Notwithstanding that the balance
of a Participant's Account that is invested in the Company stock fund on June 1,
2008 is 50 percent or more of the total balance of his Account on that date, the
Participant's Account may continue to hold that investment interest in the
Company stock fund after May 31, 2008 and the investment election in the Company
stock fund permitted by the two preceding sentences with respect to
contributions credited to his Account after May 31, 2008 shall not be affected.
A Participant shall not be permitted, however, to direct the investment manager
after May 31, 2008 to change the investment of the then balance of his Account
if (i) that investment election requires reinvestment of any portion of his
Account into the Company stock fund and the balance of his Account that is
invested in the Company stock fund on that date is 50 percent or more of the
total balance of his Account on that date, or (ii) the effect of that investment
election would result in more than 50 percent of the total balance of his
Account on that date being invested in the Company stock fund.

       Effective October 1, 2009, a Participant may not direct that more than 25
percent of the balance of his Account attributable to Deferred Retainer and
Company Discretionary Contributions, if any, credited to his Account after
September 30, 2009 may be invested in the Company stock fund. If the investment
election of any Participant in effect on October 1, 2009 provides for an
election in excess of 25 percent to the Company stock fund, that investment
election shall be automatically revised, effective October 1, 2009, with respect
to the specific election to the Company stock fund to provide for an election of
25 percent to the Company stock fund and the percentage elected in excess of 25
percent shall be deemed to be an election of that excess percentage to the
particular T. Rowe Price target date retirement fund offered to participants in
the ENSCO Savings Plan determined by the age of the Participant. Notwithstanding
that the balance of a Participant's Account that is invested in the Company
stock fund on October 1, 2009 is 25 percent or more of the total balance of his
Account on that date, the Participant's Account may continue to hold that
investment interest in the Company stock fund after September 30, 2009 and the
investment election in the Company stock fund permitted by the two preceding
sentences with respect to contributions credited to his Account after September
30, 2009 shall not be affected. A Participant shall not be permitted, however,
to direct the investment manager after September 30, 2009 to change the
investment of the then balance of his Account if (i) that investment election
requires reinvestment of any portion of his Account into the Company stock fund
and the balance of his Account that is invested in the Company stock fund on
that date is 25 percent or more of the total balance of his Account on that
date, or (ii) the effect of that investment election would result in more than
25 percent of the total balance of his Account on that date being invested in
the Company stock fund.


2



--------------------------------------------------------------------------------



 



       The Administrator may determine, without the necessity of an amendment to
the Plan, at any time to increase, decrease or otherwise modify any then
applicable limitation on the investment in the Company stock fund and the
transitional rules applicable to any such increase, decrease or modification.

       Effective June 1, 2008, the Committee has also determined that it will
direct the investment manager appointed pursuant to any such trust to invest up
to 100 percent of the balance of a Participant's Account in accordance with the
wishes and written directions of that Participant pursuant to the terms,
conditions and limitations of the agreements governing the T. Rowe Price
TradeLink+ self-directed brokerage investment program, as amended from time to
time.

       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 3 to the 2005 Plan to be
executed on the date first above written.
 

  ENSCO INTERNATIONAL INCORPORATED



/s/ Cary A Moomjian, Jr.                                                    
Cary A. Moomjian, Jr.
Vice President



3



--------------------------------------------------------------------------------

